Exhibit 10.3

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF (1) MAY, UNDER
CERTAIN CIRCUMSTANCES, BE SUBJECT TO A CERTAIN INVESTOR RIGHTS AGREEMENT OF EVEN
DATE HEREWITH BETWEEN THE ISSUER HEREOF AND INITIAL HOLDER HEREOF (THE “INVESTOR
RIGHTS AGREEMENT”) THAT RESTRICTS CERTAIN TRANSFERS OF SUCH SECURITIES AND (2)
MAY BE SUBJECT TO CERTAIN RIGHTS AND OBLIGATIONS PROVIDED FOR IN THAT CERTAIN
REGISTRATION RIGHTS AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE ISSUER HEREOF
AND THE INITIAL HOLDER HEREOF (THE “REGISTRATION RIGHTS AGREEMENT”). A COPY OF
SUCH AGREEMENTS SHALL BE FURNISHED WITHOUT CHARGE BY THE ISSUER HEREOF TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.



No. 2005 - 02   Date of Issuance: May 13, 2005

WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
HEALTHAXIS INC.

     THIS IS TO CERTIFY that, for value received, Tak Investments, Inc., a
Delaware corporation (the “Holder”) is entitled to purchase from Healthaxis
Inc., a Pennsylvania corporation (the “Company”), at any time from the date of
issuance and on or before the Expiration Date, the number of shares of Common
Stock of the Company equal to 555,556 plus one (1) additional share of Common
Stock for each four (4) shares of Common Stock purchased pursuant to the
Company’s Warrant No. 2005-01 (or any successor instrument or instruments), up
to an aggregate of 1,388,889 shares of Common Stock of the Company (as adjusted
pursuant to Section 2 of this Warrant) at the Exercise Price on the terms and
subject to the conditions hereinafter set forth.


     Capitalized terms used herein without definition shall have the meanings
set forth in Section 8 of this Warrant.


     1. Exercise of Warrant.


          (a) Subject to the terms and conditions set forth herein, the Holder
shall have the right, at its option, to exercise this Warrant in whole or in
part at any time during the period commencing on the Issue Date and ending on
the Expiration Date. To exercise this Warrant, the


--------------------------------------------------------------------------------

 

Holder shall deliver to the Company (i) a notice of exercise in the form
attached hereto (the “Notice of Exercise”) duly completed and executed, (ii) an
amount in cash equal to the Exercise Price, (iii) this Warrant; and (iv) such
documentation as the Company may reasonably require in connection with
establishing an exemption from registration under federal and state securities
law for the issuance of shares of Common Stock to Holder upon the exercise
hereof, including, without limitation, an investor questionnaire, and a letter
of securities law representations and warranties concerning Holder and Holder’s
investment in such securities. At the option of the Holder, payment of the
Exercise Price shall be made: (A) by wire transfer of funds to an account in a
bank located in the United States designated by the Company for such purpose;
(B) by certified or official bank check payable to the order of the Company; (C)
by the method authorized by Section 1(c) hereof (if applicable); or (D) a
combination of such methods.


          (b) Upon receipt of the required deliveries, and subject to
Section 1(c)  below, the Company shall, as promptly as practicable and no later
than three (3) business days after receipt of the Notice of Exercise, cause to
be issued and delivered to the Holder, subject to the terms of the Investor
Rights Agreement, a certificate or certificates representing shares of Common
Stock equal in the aggregate to the number of shares of Common Stock specified
in the Notice of Exercise. The shares of Common Stock so purchased shall be
deemed to be issued to the Holder, as the record owner of such shares, as of the
close of business on the Exercise Date. The Company shall pay all reasonable
expenses, taxes and other charges payable in connection with the preparation,
execution and delivery of stock certificates pursuant to this Section 1.


          (c) Notwithstanding any provision herein to the contrary, commencing
on the first anniversary of the Issue Date, and provided that (i) the Company’s
Warrant No. 2005-01 has been exercised for at least $5 million; (ii) the Company
Common Stock does not trade, at any time during the 12-month period immediately
prior to the Exercise Date, at a daily market price greater than $3.00 per share
for twenty (20) trading days during any consecutive thirty (30) trading day
period, and (iii) the Company’s annual sales growth rate for the fiscal year
immediately prior to the Exercise Date is less than fifteen percent (15%), then
with respect to up to 55,556 shares of Common Stock of the Company, plus one (1)
additional share of Common Stock for each forty (40) shares of Common Stock
purchased pursuant to the Company’s Warrant No. 2005-01 (or any successor
instrument or instruments), up to an aggregate of 138,889 shares of Common Stock
of the Company, in lieu of exercising this Warrant for cash, Holder may elect to
receive Common Stock equal to the value (as determined below) of this Warrant
(or the portion thereof being exercised) by surrender of this Warrant at the
principal office of the Company, together with the form of Election to Exercise
attached as Exhibit A hereto fully executed, in which event the Company shall
issue to Holder that number of shares of Common Stock computed using the
following formula:


Y =  

Z x ((C-B) / C)



Where Y =  

the number of shares of Common Stock to be issued to Holder


Z =  

the aggregate number of shares of Common Stock then purchasable on a cashless
basis under this Warrant or, if only a portion of this Warrant is being
exercised on a cashless basis, the number of shares of Common Stock for which
this Warrant is being exercised on a cashless basis (at the date of such
calculation)



2

--------------------------------------------------------------------------------

 

B =  

Exercise Price



C =  

Market Price of one share of Common Stock (at the date of such calculation)



For purposes of this Section, the Market Price of one share of the Common Stock
shall be calculated as follows: If the Common Stock is traded on a national
securities exchange, the Nasdaq Stock Market or the over-the-counter market, the
last reported price on the date of valuation at which the Common Stock has
traded on such exchange or the Nasdaq Stock Market, or the average of the bid
and asked prices on the over-the-counter market on the date of valuation or, if
no sale took place on such date, the last date on which a sale took place. If
the Common Stock is not so traded, the Market Price of one share of the Common
Stock shall be as determined by agreement of the parties hereto, or if the
parties hereto cannot reach agreement, then such value shall be determined by
appraisal by an independent investment banking firm selected by the Company and
acceptable to Holder; provided, however, that if Holder and the Company cannot
agree on such investment banking firm, such appraised value shall be determined
by an independent investment banking firm independently selected by the
agreement of an investment banking firm selected by each of the Company and
Holder. The cost of such appraisal shall be borne by the Company.


     2. Adjustment of Exercise Price and Number of Shares. The Exercise Price
and the number of shares of Common Stock obtainable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 2.


          (a) If the Company at any time after the Issue Date: (i) pays or makes
a stock dividend on its Common Stock in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii) issues
any shares of Common Stock by reclassification of shares of Common Stock, or
(iv) effects a reverse stock split of Common Stock, then this Warrant shall
thereafter be exercisable for that number of shares that would have derived had
the Warrant been exercised immediately prior to the events listed in (i), (ii),
(iii) or (iv) above (and the Exercise Price thereof shall be correspondingly
adjusted). In the case of a subdivision or re-classification, any adjustment
made pursuant to this Section 2(a) shall become effective immediately after the
effective date of such subdivision or re-classification. Such adjustments shall
be made successively whenever any event listed above shall occur.


          (b) If at any time after the Issue Date, the Common Stock issuable
upon the exercise of the Warrant is changed into the same or a different number
of shares of any class or classes of stock, whether by recapitalization,
reclassification, exchange, substitution or otherwise, and other than a capital
reorganization, merger or consolidation (the adjustment for which is provided
for in Section 2(c)), in any such event the Holder shall have the right
thereafter to exercise this Warrant for stock into the kind and amount of stock
and other securities and property receivable in connection with such
recapitalization, reclassification or other change that it would have been
entitled to receive had it exercised this Warrant immediately prior to such
recapitalization, reclassification, exchange, substitution or other event, all
subject to further adjustments as provided herein or with respect to such other
securities or property by the terms thereof (and the Exercise Price of this
Warrant shall be correspondingly adjusted).


3

--------------------------------------------------------------------------------

 

          (c) If at any time after the Issue Date, the Common Stock is converted
into other securities or property, whether pursuant to a capital reorganization,
merger, consolidation or otherwise (other than a recapitalization,
reclassification, subdivision, exchange or substitution of shares provided for
in Section 2(b)), as a part of such transaction, provision shall be made so that
the Holder shall thereafter be entitled to receive upon exercise of this Warrant
the number of shares of stock or other securities or property to which a holder
of the number of shares of Common Stock deliverable upon conversion would have
been entitled to receive in connection with such transaction, subject to
adjustment in respect of such stock or securities by the terms thereof (and the
Exercise Price of this Warrant shall be correspondingly adjusted). To the extent
applicable, appropriate adjustment shall be made in the application of the
provisions of this Section 2 with respect to the rights of the Holder after such
transaction to the end that the provisions of this Section 2 (including
adjustment to the number of shares issuable upon exercise of the Warrant and the
adjustment of the Exercise Price thereof) shall be applicable after that event
and be as nearly equivalent as practicable.


          (d) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 2(a)), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (i) if the Common Stock is then listed on a national stock
exchange, the Market Price shall be the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date, provided that if such stock has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of one share of
Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded; (ii) if the Common Stock is then included in The Nasdaq
Stock Market, Inc. (“Nasdaq”), the Market Price shall be the closing sale price
of one share of Common Stock on Nasdaq on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on Nasdaq as of the end of the last
trading day prior to the Valuation Date, provided that if such stock has not
traded in the prior ten (10) trading sessions, the Market Price shall be the
average closing price of one share of Common Stock in the most recent ten (10)
trading sessions during which the Common Stock has traded; (iii) if the Common
Stock is then included in the Over-the-Counter Bulletin Board, the Market Price
shall be the closing sale price of one share of Common Stock on the
Over-the-Counter Bulletin Board on the last trading day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low ask price quoted on the Over-the-Counter Bulletin Board as of the
end of the last trading day prior to the Valuation Date, provided that if such
stock has not traded in the prior ten (10) trading sessions, the Market Price
shall be the average closing price of one share of Common Stock in the most


4

--------------------------------------------------------------------------------

 

recent ten (10) trading sessions during which the Common Stock has traded; and
(iv) if the Common Stock is then included in the “pink sheets,” the Market Price
shall be the closing sale price of one share of Common Stock on the “pink
sheets” on the last trading day prior to the Valuation Date or, if no such
closing sale price is available, the average of the high bid and the low ask
price quoted on the “pink sheets” as of the end of the last trading day prior to
the Valuation Date, provided that if such stock has not traded in the prior ten
(10) trading sessions, the Market Price shall be the average closing price of
one share of Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded. The Board of Directors of the Company shall
respond promptly, in writing, to an inquiry by the Holder prior to the exercise
hereunder as to the Market Price of a share of Common Stock as determined by the
Board of Directors of the Company.


          (e) An adjustment to the Exercise Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.


          (f) Holder, by accepting the benefits of this Warrant, agrees that the
number of shares for which this Warrant is exercisable shall be subject to
adjustment or reduction as provided in this Section 2.


          (g) (i) Within three (3) business days of any adjustment of the number
of shares issuable upon exercise hereof, the Company shall give written notice
thereof to the Holder, setting forth in reasonable detail and certifying the
calculation of such adjustment.


               (ii) The Company shall give written notice to the Holder at least
fifteen (15) days prior to the date on which any merger or reclassification
provided for in Section 2(c) hereof shall take place.


     3. Reservation. The Company shall, at all times prior to the Expiration
Date, reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, a number of authorized shares of Common Stock equal to
the number of shares issuable from time to time upon exercise of this Warrant.


     4. Fully Paid Stock. The Company covenants that the shares of Common Stock
represented by each and every certificate for its Common Stock to be delivered
on the exercise of the purchase rights herein shall, at the time of such
delivery, and upon such payment in full of the Exercise Price for each share of
Common Stock being exercised, be duly authorized, validly issued and outstanding
and fully paid and nonassessable.


     5. Restrictions on Transfer. Holder, by acceptance hereof, agrees that the
transfer of this Warrant and the shares issuable upon exercise of the Warrant
are, under certain circumstances, subject to the provisions of the Investor
Rights Agreement.


5

--------------------------------------------------------------------------------

 

     6. Partial Exercise or Purchase. If this Warrant is exercised or purchased
in part only, the Holder shall be entitled to receive a new Warrant, issued at
the Company’s expense, registered in the name of the Holder evidencing the right
to purchase the aggregate number of shares of Common Stock for which this
Warrant was not exercised or purchased.


     7. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the difference between
the Market Price and the Exercise Price multiplied by such fraction.


     8. Definitions.


          In addition to the terms defined elsewhere in this Warrant, the
following terms shall have the meanings set forth below:


          “Common Stock” means the Company’s common stock, par value $.10 per
share.


          “Exercise Date” means the date on which this Warrant is exercised by
the Holder pursuant to the terms hereof.


          “Exercise Price” means $2.70 per share of Common Stock, subject to
adjustment as provided herein.


          “Expiration Date” shall mean 5:00 p.m., Dallas, Texas time, on the
third anniversary of the Issue Date.


          “Holder” shall mean the person in whose name this Warrant is
registered on the books of the Company maintained for such purpose.


          “Investor Rights Agreement” means the Investor Rights Agreement, dated
as of May 13, 2005, by and among the Company and the initial Holder.


          “Issue Date” shall mean the date of issuance of this Warrant.


          “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, unincorporated organization, association, corporation, trust,
institution, public benefit corporation, entity or government.


          “Registration Rights Agreement” means the Registration Rights
Agreement, dated as of May 13, 2005, by and among the Company and the initial
Holder.


          “Securities Act” shall mean the Securities Act of 1933, as amended, or
any successor federal statute, and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder, all as in effect from time to
time.


          “Warrant” means this Warrant and all warrants hereafter issued in
exchange or substitution for this Warrant.


6

--------------------------------------------------------------------------------

 

     9. Replacement Warrants. If this Warrant is mutilated, lost, stolen or
destroyed, the Company may issue a new Warrant of like date, tenor and
denomination and deliver the same in exchange and substitution for and upon
surrender and cancellation of the mutilated Warrant, or in lieu of the Warrant
lost, stolen or destroyed, upon receipt of evidence satisfactory to the Company
of the loss, theft or destruction of such Warrant.


     10. Warrant Holder Not a Shareholder. The Holder shall not be entitled to
vote or receive dividends or be deemed the holder of the Common Stock or any
other securities that may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised as provided herein.


     11. Identity of Transfer Agent. The Transfer Agent for the Common Stock is
Mellon Investor Services LLC. Upon the appointment of any subsequent transfer
agent for the Common Stock or other shares of the Company’s capital stock
issuable upon the exercise of the rights of purchase represented by the Warrant,
the Company will mail to the Holder a statement setting forth the name and
address of such transfer agent.


     12. Registration Rights. The initial Holder of this Warrant is entitled to
the benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement, and any subsequent Holder hereof shall be entitled to such
rights to the extent provided in the Registration Rights Agreement.


     13. Notices. Except as otherwise expressly provided herein, any notices,
consents, waivers or other communications required or permitted to be given
under this Warrant must be in writing and will be deemed to have been delivered
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile, provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party (if received by
5:00 p.m. eastern time (“ET”) where such notice is received) or the first
business day following such delivery (if received after 5:00 p.m. ET where such
notice is received); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. Any communications shall be addressed (a) to the
Company, at its principal executive offices and (b) to the Holder, at the
Holder’s address as it appears in the records of the Company (unless otherwise
indicated by the Holder).


     14. Severability. Whenever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective under applicable law, but if
any provision of this Warrant is held to be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating any other
provision of this Agreement.


7

--------------------------------------------------------------------------------

 

     15. Captions; Governing Law. The descriptive headings of the various
sections of this Warrant are for convenience only and shall not affect the
meaning or construction of the provisions hereof. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal law of the Commonwealth of Pennsylvania, without giving
effect to any choice of law or conflict of law provision or rule. Any dispute,
difference, controversy or claim arising in connection with or related or
incidental to a matter arising under this Warrant shall be finally settled using
the arbitration provisions set forth in Section 10.8 of the Stock and Warrant
Purchase Agreement, dated as of February 23, 2005, between the Company and the
initial Holder.


     16. Waivers and Amendments. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against whom enforcement of the same is sought.


     17. Successors. All the covenants and provisions hereof by or for the
benefit of the Holder shall bind and inure to the benefit of its respective
successors and assigns hereunder.


     18. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be executed on the next succeeding day not a
legal holiday.


     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer and to be dated this 13th day of May, 2005.


  HEALTHAXIS INC.    

  By:    /s/ James W. McLane    

--------------------------------------------------------------------------------

     James W. McLane, Chief Executive Officer

8

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

Healthaxis Inc.
The Towers at Williams Square
5215 N. O’Connor Blvd., Suite 800
Irving, Texas 75039


     The undersigned, __________________________________, pursuant to the
provisions of Warrant No. 2005-2 issued on May 13, 2005, hereby elects to
purchase _____________ shares of common stock of Healthaxis Inc. covered by the
Warrant described herein.


     This exercise of the Warrant is being carried out pursuant to: Section 1(a)
of the Warrant o or Section 1(c) of the Warrant o (check one).


Dated: ____________________


              Signature:         

--------------------------------------------------------------------------------

  Address:      

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------